Rehearing granted and appeal
dismissed by opinion filed 10/1/01

                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-6202



PETER MOORE,

                                             Plaintiff - Appellant,

          versus


NURSE ALBRIGHT; WEBSTER ANDERSON, Montgomery
County Prison Officer; GARY CRONITE, Main-
tenance Officer; J. D. TERRY, Superintendent;
RONALD J. ANGELONE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-924-7)


Submitted:     May 31, 2001                  Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Moore, a Virginia inmate, seeks to appeal the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).     We

dismiss the appeal for lack of jurisdiction because Moore’s notice

of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the dis-

trict court’s final judgment or order to note an appeal, see Fed.

R. App. P. 4(a)(1), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Director, Dep’t of Corrections,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

December 11, 2000.   Moore’s notice of appeal was filed on January

12, 2001 at the earliest.*    Because Moore failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately




     *
       For the purpose of this appeal we assume that the date ap-
pearing on the notice of appeal is the earliest date it could have
been given to prison officials for mailing. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  2
presented in the materials before the court and argument would not

aid the decisional process.




                                                        DISMISSED




                                3